 In the Matter of RICHFIELD OIL CORPORATIONandSAILORS' UNION OFTHE PACIFIC, A F LCase No R-3939 -Decided July8, 1942-Jurisdiction:water transportation industryInvestigation and Certification of Representativesexistenceof question re-fusal-to accord petitioner recognition unless certified by the Board, electionnecessaryUnit Appropriate for Collective Bargaining:all unlicensed personnel in the deckdepartment of the Company's Pacific Coast oil tankersMr Reginald W RaglandandMr P C Lamb,of Los Angeles,Calif , for the Company.Mr. I B PadwayandMr Harry Lundeberg,of San Francisco,Calif , foi the S U PMr Charles W Schneider,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Sailors' Union of the Pacific, A F L,heieni called the S U P , alleging that a question affecting commercehad arisen conceining the, representation of employees of RichfieldOil Coipoiation, Los Angeles, California, herein called the Company,theNational Labor Relations Board provided for an appi opriateheating upon due notice before Robert C Moore, Trial Examiner.Said hearing was held at Los Angeles, California on_June 9, 1942.The Company-and the S U P appeared and participated.,All par-ties were afforded full opportunity to be heard, to examine and cross-examine witnesses, grid to introduce evidence bearing on the issuesThe Trial Examiner's rulings made at the hearing are free fromprejudicial el. ror and are hereby affirmedUpon the entiie recoid in the case, the Boaid makes the following'National Maritime Union(CIO), herein called the N M U, although served with duenotice,did not appear42 N L R 13, No 37175 176DECISIONS OF NATIONAL LABOR RELATIONS) BOARDFINDINGS OF FACTITHE BUSINESS OF 1HE COMPANYRichfield Oil Coiporation is a Delaware corporation having itsprincipal place of business at Los Angeles, CahfoinlaThe Com-pany is engaged in the production of crude oil and natural gas, andthe manufacture, sale, and distiibution of petroleum products in theStates of California,Washington, Oregon, Aiizona, Nevada, Idaho,and UtahDuring 1941, about 37 peicent of the Company's piod-,ucts was shipped to States other' than California and about 63 per-cent was sold within the State of California, the territory of Hawaii,and other points outside the United StatesIn connection with itsbusiness, the Company operates 7 oil tankers which are engaged inthe transportation of the Company's products from West CoastportsII.THE ORGANIZATION INVOLVEDSailors' Union of the Pacific is a labor organization affiliated withSeafarers International Union of North America and the AmericanFederation of Labor, admitting to membership employees of theCompanyIIITHE QUESTION CONCERNING REPRESENTATIONThe parties stipulated that the Company refused to recognize theS.U P as collective bargaining representative unless it was certifiedby the Board"A -report of the Regional Director, introduced into evidence at thehearing, indicates that the SU P. and the N M. U representemployees within the unit which we hereinafter find to be appro-priate 2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9.(c) and Section 2 (6) and (7) of the National LaborRelations Act.2The S U P submitted to the Regional Director 3 petitions designating the S U Pas bargaining agent,dated October 24, November 4, and November 22, 1941The peti-tions contained 28 apparently genuine original signatures,11 of which were names ofpersons on the Company's December 31, 1941,pay roll,listing 71 unlicensed employeesin the deck departmentThe S U P also presented to the Trial Examiner a similarpetition signed by 10 purported employees of the deck department of the S S "Tapila"operated by the CompanyThe petition was dated May 21, 1942Four of the ten sigra-tures were on the December 31 pay rollThe N Al U submitted to the Regional Director 65 authorization cards dated betweenJuly 5 and September 29, 1941All bore apparently genuine original sign ituiesSixof the signatures were names of unlicensed deck employees on the December 31 pay roll ,17 were names on the December 31 pay roll of all unlicensed personnel,listing 179 suchemplo3 ees, RICHFIELD OIL CORPORATIONIV.THE APPROPRIATE UNIT177The S UP. contends that all unlicensed personnel in the deckdepartmentof the Company's Pacific Coast oil tankers constitute anappropriate unitThe Companystated no position.In March 1938,we found that unlicensed deck personnelof the Com-pany's Pacific Coast oil tankers constituted an appropriate unit,'and, after an election, we certifiedthe SU. P. as the exclusiverepresentative of the employees in such unit 4On February 15,_1939, the Company andthe S. UP enteredinto a contract for 1 year for the unlicensed deck personnelByvii tue of an automatic renewal clause the contractwas automaticallyi enewed in 1940 and in1941, but on January9, 1942, theCompanygave notice that it desired to terminate the agreement as of Febiuaiy15, 1942On this record we are of the opinion,and find, thatall unlicensedpersonnel in the deck department of the Company'sPacific Coast oiltankers constitute an appropriateunit withinthe meaning of Section9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas aiisen be resolved by an election by secret ballotIn view of the present uncertainty as to the airival, departure,routes, and personnel of vessels under the Company'spresent opera-tions, we shall direct that the Regional Director for the Twenty-firstRegion, under whose direction the election will be held,shall deter-mine the exact time, place,and procedure for giving notice of theelection and for ballotingThose eligible to vote will be those em-ployees in the appropriate unit who are employed on each vessel atthe time balloting takes place on that vessel,provided,however, thatno employee shall vote more than onceDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat 449, and puisuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Richfield Oil'Matter of Richfield Oil Co, of CaliforniaandSailor'sUnion of the Pacific, 5 NR B 803Matter of Richfield Oil Co, of CaliforniaandSailors'Union of the Pacific,8 NR B 428472814-42-vol 42-12LL 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDCorporation, Los Angeles, California, an- election by secret ballotshall be conducted as soon as convenient and beginning as promptly-as is practicable after the date of this Direction in conformity withthe instructions set forth in Section V, above, for the conduct of suchelection, under the direction and supervision of the Regional Directorfor the Twenty-first Region, acting in this matter as agent for theNational Labor Relations Board and subject to Aiticle III, Section 9,of said Rules and Regulations, among the employees of the Companyin the unit found to be appropriate in Section IV above, to determinewhether they desire to be represented by Sailors' Union of the Pacific,affiliatedwith the American Federation of Labor, or by National°Mhiritime Union, aflil'iated with the Congress of Industrial Organiza-tions, for the purposes of collective bargaining, or by neither.